Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by striking *915so much thereof as reverses the order of the Appellate Term, Second Judicial Department, and reinstates the judgment of the Criminal Court of the City of New York, Kings County, and substituting the following: Order of the Appellate Term appealed from herein be and the same hereby is reversed and the case remitted to the Appellate Term for a determination of the questions of fact raised in that court. (People v. Malone, 14 N Y 2d 8; Code Crim. Pro., § 543-b). [See 16 N Y 2d 307.]